DETAILED ACTION
This is the first Office action on the merits of Application No. 17/416,543. Claims 1-15 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 has been considered by the examiner.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
in claims 6 and 15, line 2, the phrase “a cam ring fixed to the first clutch member” needs correction as the term ‘the first clutch member’ lacks antecedent basis and appears it should be corrected to –the first clutch component—(claim 6) to correspond to the previous recitation claim 1, line 3, and –the outer race—(claim 15) to correspond to the previous recitation claim 10, line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiori (US Patent Publication 2018266502, cited in the IDS dated 6/21/21) in view of Liebert (US Patent Publication 20210262533).
Regarding claim 1, Shiori discloses a controllable one-way clutch assembly (abstract) operably disposed between a rotary input member and a rotary output member, the clutch assembly comprising: a first clutch component (Fig. 1A, 10)  coupled for rotation with the input member and defining a plurality of strut pockets (Fig. 1A, pocket 11); a second clutch component (Fig. 1A, 20) coupled for rotation with the output member and defining ratchet teeth (Fig. 1A, notch 21); a plurality of struts (Fig. 1A, strut 12) each mounted in a corresponding one of the strut pockets for movement between a deployed position (Fig. 2A) engaged with the ratchet teeth and a non-deployed position (Fig. 1A) disengaged from the ratchet teeth; a plurality of strut springs Fig. 1, elastic member 14) each associated with a corresponding one of the struts and configured to bias the strut toward its deployed position (Fig. 2A); and a power-operated actuator (Fig. 1A-2A, 30 and 40. Also, electric power described in paragraph [0042]) operable in a condition (Fig. 1A) to mechanically engage and hold each of the struts in its non-deployed position and further operable in a condition (Fig. 2A) to disengage each of the struts and allow the strut springs to drive the struts to their deployed positions (paragraph [0038]).
	While Shiori describes both conditions, Shiori does not explicitly state which is the power-on condition and which is the power-off condition.
	Liebert teaches it is well known in a one-way clutch with pawls and power-operated actuator (e.g. Fig. 3) to have the clutch be normally-open or normally-closed (paragraphs [0010-0012]) based on the application and it is known this could save power and be more efficient based on the application situation. Noting it is recognized that a normally-open clutch would hold the struts in the non-deployed position in the power-off condition. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiori to incorporate power-off condition/normally open operation of Liebert to be more efficient.
Regarding claim 9, Shiori, as modified by Liebert, discloses the clutch assembly of Claim 1, wherein the clutch assembly is a motor disconnect clutch (Liebert, Figs. 1-2, 12) installed in an electric transaxle or an electric drive axle (Liebert, Fig. 1) to establish a power-off disconnect function between a motor (Liebert, Fig. 1, e.g. 16) Liebert, Fig. 1, 14) driving the output member.
Regarding claim 10, Shiori discloses a controllable one-way clutch assembly (abstract) operably disposed between a rotary input member and a rotary output member, the clutch assembly comprising: an outer race (Fig. 1A, 10 which is part of the outer case, see Fig. 7)  coupled for rotation with the input member and defining a plurality of strut pockets (Fig. 1A, pocket 11); an inner race (Fig. 1A, 20) coupled for rotation with the output member and defining ratchet teeth (Fig. 1A, notch 21); a plurality of struts (Fig. 1A, strut 12) each mounted in a corresponding one of the strut pockets for movement between a deployed position (Fig. 2A) engaged with the ratchet teeth and a non-deployed position (Fig. 1A) disengaged from the ratchet teeth, wherein each of the plurality of struts is biased toward its deployed position (Fig. 2A); and a power-operated actuator (Fig. 1A-2A, 30 and 40. Also, electric power described in paragraph [0042]) moveable between a condition (Fig. 1A) engaging each of the struts in its non-deployed position and condition (Fig. 2A) disengaging each of the struts and allowing the struts to move into their deployed positions (paragraph [0038]).
	While Shiori describes both conditions, Shiori does not explicitly state which is the power-on condition and which is the power-off condition.
	Liebert teaches it is well known in a one-way clutch with pawls and power-operated actuator (e.g. Fig. 3) to have the clutch be normally-open or normally-closed (paragraphs [0010-0012]) based on the application and it is known this could save power and be more efficient based on the application situation. Noting it is recognized 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiori to incorporate power-off condition/normally open operation of Liebert to be more efficient.

Allowable Subject Matter
Claims 2-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 11, the prior art does not disclose or render obvious the clutch assembly wherein the power-operated actuator includes a stationary coil unit, an armature moveable relative to the coil unit and the struts between an engaged position whereat the armature engages and holds the struts in their non- deployed positions and a release position whereat the armature is released from engagement with the struts, an armature biasing arrangement configured to bias the armature toward its engaged position, and a ballramp mechanism operable to move the armature in a helical trajectory between its engaged and released positions, in combination with the other elements required by claim 1 and 10 respectively.
The closest prior art, Shiori (US Patent Publication 2018266502) in view of Liebert (US Patent Publication 20210262533), disclose a coil unit and armature (e.g. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kubo (US Patent Publication 20090078073) discloses a ballramp mechanism with pawl (Fig. 3), but does not disclose for instance the plurality of strut springs or coil unit.
	Schneidewind (US Patent Publication 20120149520) discloses ballramp arrangement (Fig. 8) and a one-way clutch arrangement (Fig. 10), but does not disclose these in single embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LORI WU/Examiner, Art Unit 3659